                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 ALEX JEREMY JAY KOBZA,

        Plaintiff,                                                         ORDER
 v.
                                                                  Case No. 19-cv-846-bbc
 WOOD COUNTY JAIL, WISCONSIN RAPIDS, WI,
 CAPTAIN ASHBECK, VICTORIA C/O and
 TRANSPORT DRIVER,

        Defendants.


       Plaintiff Alex Jeremy Jay Kobza has filed a proposed civil complaint and requested leave

to proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed with

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate account

statement (or institutional equivalent) for the six-month period immediately preceding the

filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified inmate account statement

no later than October 31, 2019. If I find that plaintiff is indigent, I will calculate an initial

partial payment amount that must be paid before the court can screen the merits of the

complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Alex Jeremy Jay Kobza may have until October 31, 2019

to submit an inmate account statement for the period beginning approximately April 9, 2019

and ending approximately October 9, 2019. If, by October 31, 2019, plaintiff fails to respond
to this order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that

event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 9th day of October, 2019.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
